 In the Matter Of WILLIAM GOAR,D/B/AGO-,),R'SSERVICE ANDSUPPLY,EMPLOYERandINTERNATIONALBROTHERHOOD OF TEAMSTERS,CFIAUF-FEURS, WAREIIOUSEMEN AND HELPERS OF AMERICA,LOCAL UNION No.310, A. F.L., PETITIONERCase No. t1-RC-735.-Decided July 15, 19119DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing in this case was held beforeBen Grodsky, hearing officer of the National Labor Relations Board.The hearing officer's rulings made at the hearing are free from prejudi-cial error and are hereby affirmed.At the hearing, the Employermoved to dismiss the petition insofar as it affects his tire recappingshop and Bisbee service station on the ground that these operationsare not engaged in commerce within the meaning of the Act. For,the reasons given below, the motion is hereby denied.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersReynolds and Gray].Upon the entire record in this case, the Board finds :1.The business of the Employer :William Goar, doing business as Goar's Service and Supply, isengaged in the sale of gasoline, Diesel fuel, and oil at wholesale andretail, in the sale of automotive parts, in the servicing and maintenanceof automobiles and trucks, and in tire repair work.The Employercarries on operations in Willcox, Arizona, where he maintains a gaso-line service station and adjoining tourist camp; in Bisbee, Arizona,where he maintains a gasoline service station, a tire recapping shop,and an automotive supply shop ; and in Naco, Arizona, which is theheadquarters for his wholesale fuel business, and the site where trucksused for the distribution of gasoline and oil are repaired and main-tained.'The only employees involved in this proceeding are those'Until January 1949, these trucks were serviced and repaired at Bisbee.At the timeof the hearing,however, the Employer was in the process of moving the headquarters forthese trucks to Naco, and estimated that the move would be completed by July 1, 1949.35 N. L. R. B., No. 39.219 220DECISIONSOF NATIONALLABOR RELATIONS BOARDemployed at the Bisbee service station.and tire recapping shop andthose engaged in driving and repairing the Employer's fuel trucks.2In the conduct of his various operations, the Employer purchasesgasoline and oil, automobile and truck repair parts and supplies, andtire vulcanizing or recapping supplies.During 1948, he purchasedover 2,000,000 gallons of gasoline and over 811,000 gallons of Dieselfuel oil, all of which he obtained from companies located outside theState of Arizona.About 50 percent of the automotive parts andsupplies and of the camelback used by the Employer in his tire re-capping business was purchased from suppliers located outside theState and all were manufactured outside the State.During the same year, the Employer's gross revenue from all hisoperations amounted to almost $685,000.About 63 percent thereofwas obtained from sales made and services rendered to Cananea Con-solidated Copper Company and Petroleas Mexicanos, both located inMexico, and about 121/2 percent from sales and services to InspirationConsolidated Copper Company, a mining company located at Inspira-tion,Arizona, which ships most of its products to points outside theState of Arizona .3 In addition, almost 5 percent of this revenue rep-resented fuel, supplies, and tire recapping services charged to theEmployer's own trucks used in the operation of his wholesale gasolineand oil business, which is predominantly interstate.'About 60 percent of the Employer's gross revenue during 1948was obtained from his interstate and foreign wholesale fuel business,almost 7 percent from his tire recapping operation, and almost 8 per-cent from his Bisbee service station.The Employer does not denythat he is engaged in commerce in the operation of his wholesale fuelbusiness, but asserts that his tire recapping shop and his Bisbee servicestation are not engaged in commerce within the meaning of the Act.He contends that each of his operations is separate and distinct andthat the effect of each upon interstate commerce should be consideredseparately.We find no merit in this contention.All the Employer'soperations are closely integrated and are conducted as a single enter-priseunder common management. Therefore, without deciding2Neither party requests the inclusion of the automotive supply shop employees or of theemployees of the Willcox service station,which islocatedabout 75 miles from Bisbee andapproximately 84 miles from Naco.We shall therefore not include them in the unit.8SeeMatter of Inspiration Consolidated Copper Conepany;44 N. L.R. B. 1160,where theBoard found that this company was engaged in commerce within the meaning of the Act.{As stated above, all gasoline and oil purchased by the Employer during 1948 wasobtained from sources located outside the State of Arizona.Almost 85 percent of thegasoline was sold and delivered to Petroleas Mexicanos, a Mexican government-ownedmonopoly,about 5 percent was used by the Employer for his fuel trucks,and the remaining10 percent was sold through the Employer'sWillcox and Bisbee service stations.Approxi-mately 70 percent of the Diesel fuel was sold to Cananea Consolidated Copper Company,located in Cananea, Sonora,Mexico, and about 24 percent to Inspiration ConsolidatedCopper Company. See footnote3, supra. GOAR'S SERVICE AND SUPPLY221whether or not the Employer's tire recapping shop or Bisbee servicestation individually affects interstate commerce, we find that the Em-ployer is engaged in commerce within the meaning of the Act.'Wealso find that it will effectuate the polices of the Act to assert juris-diction in view of the totality of the Employer's operations.2.The Petitioner is a labor organization claiming to representemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Petitioner seeks to represent a single unit of employees em-ployed at the Employer's Naco operation and at his Bisbee servicestation and tire recapping shop, including truck drivers, mechanics,servicemen, tire repairmen, and tire recappers, but excluding office andclerical employees and all supervisors as defined in the Act.TheeEmployer does not oppose the categories of employees to be included.or excluded, but contends that these employees should not be groupedtogether, as they are engaged in three separate and distinct operationsand therefore do not possess common skills, working conditions,' orinterests.He asserts that only three separate units would be appro-priate, one for the truck drivers and mechanics employed at Naco,one for the servicemen employed at the Bisbee service station, andone for employees of his tire recapping shop at Bisbee.There is nohistory of collective bargaining with respect to any of these employees.The Employer maintains a bulk plant at Naco, where gasoline andoil are stored and from which his fuel trucks are dispatched. Thereare nine truck drivers employed at Naco who pick up petroleumproducts purchased in New Mexico and Texas, load the tank trucks,and drive them to Naco or, occasionally, directly to the Employer'sBisbee or Willcox service station.As stated above, until recently, the,trucks used in the Employer's fuel business were serviced at theBisbee service station, approximately 9 miles from Naco, and gasolineand oil were also distributed from Bisbee.The Employer now main-tains a garage at Naco, however, where four employees, classified asmechanics' helpers, perform general mechanical maintenance work onthe trucks.The Employer's tire recapping or tire vulcanizing busi-ness is carried on at Bisbee, in a building adjacent to his servicestation and garage.The five tire recapping employees are engagedin repairing all types of tires and tubes and in recapping tires. There'Matter of Royal Palm Ice Company,81 N. L. R. B. 858;Matter of North MemphisLumber Company,81 N L.R. B. 745;Matter of Turner-PetrusCo., 81 N. L.R. B.,380. '222DECISIONS OF NATIONAL LABOR RELATIONS BOARD.are two employees e at the Bisbee service station, an "island" attendant,whose main duties are to work on the "island," filling gas tanks, andin the garage, greasing and servicing cars, fixing flat tires, and chang-ing oil,' and a mechanic, who does routine mechanical' work on auto-mobiles and trucks and occasionally works on the "island."Although there is no interchange of employees among the Employ-er'sNaco operation and his service station and tire recapping shopat Bisbee and each operation is separately supervised, there is somepersonal contact among the employees in these three departments.Thus, the drivers employed at Naco bring gasoline and oil to theBisbee service station, and the service station attendants sometimeshelp in unloading tires brought to the tire recapping shop for repair.Moreover, the ownership and control of all these operations and thefinal determination of labor relations matters are vested in one indi-vidual, the Employer.There is also some functional relationshipamong these departments; the tire recapping shop repairs tires usedon the Employer's tank trucks and the Employer, in the operationof his wholesale fuel business, delivers gasoline and oil to the Bisbeeservice station.On the basis of all the facts, including the commonownership and control and physical proximity of these three opera-tions, we find that a single unit of employees is appropriate.,,We find that all employees employed at the Employer's bulk plantand garage in Naco, Arizona, and at his service station and tirerecapping shop in Bisbee, Arizona, including truck drivers, mechanics,mechanics' helpers, servicemen, tire repairmen, and tire recappers, butexcluding office and clerical employees and all supervisors 9 as definedin the Act, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.4 The Employer asserts, and the Petitioner denies,that the third person employed at theservice station, Vernon Greason, is a supervisor.Greason is a skilled'mechanic and isthe only one qualified to do all the work at the service station, including body and fenderrepair work and painting.About a month and a half before the hearing, when theEmployer was moving his truck maintenance operation to Naco, he informed Greason thathe would be the supervisor of the service station, but did not tell him exactly what hisduties as such would be. It appears,however, that Greason is responsible for seeing thatthe work in the service station is performed and has authority to determine the workinghours of the other two men.Moreover,although the Employer formerly spent a largepart of his time at the central office,in Bisbee, he is now moving his office to Naco andwill no longer be able to exercise personal supervision over his Bisbee operations.Wefind that Greason is a supervisor within the meaning ofthe Act.We shall thereforeexclude him from the unit.Matter of The J.N. Bray Company,83 N. L.R. B. 388Matter of Maiden Spinning Mills, Inc.,82 N. L. R.B. 989.'At the time of the hearing,this employee also spent about 2 hours a day driving aschool bus between Naco and Bisbee.The Employer stated that,in order to acquire theNaco garage,he had to take over this bus franchise,but that the franchise was due toexpire on May 20,1949, and he did not intend to rebid on it.8Matter of North Memphis Lumber Company,supra; Matter of The J. N. Bray Company,supra.DIncluding Vernon Greason.See footnote6,supra. GOAR'S SERVICE AND SUPPLYDIRECTION OF ELECTION223As part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not laterthan 30 days from the date of this Direction, under the direction and.supervision of the Regional Director for the Twenty-first Region and.subject to Sections 203.61 and 203.62 of National Labor Relations-Board Rules and Regulations, among the employees in the unit foundappropriate in paragraph numbered 4, above, who were employed''.during the pay-roll period immediately preceding the date of thinDirection of Election, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or tern-porarily laid off, but excluding those employees who have since quitor been discharged for cause and have not been rehired or reinstatedprior to the date of the election, and also excluding employees on strikewho are not entitled to reinstatement, to determine whether or notthey desire to be represented, for purposes of collective bargaining,,by International Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, Local Union No. 310, A. F. L.